DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the paper filed December 18, 2020.  Claims 8-13 and 16 have been amended.  Claim 17 is newly presented.  Claims 8-13 and 16-17 are currently pending and under examination.

This application claims priority to French Patent Application No. 16 53614, filed April 25, 2016.

Withdrawal of Rejections:

	The rejection of claims 8-13 and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.
	The rejection of claims 8-13 and 16 under 35 U.S.C. 103 as being unpatentable over Leme et al., as evidenced by Verywellhealth, is withdrawn.

New Rejections Necessitated by Amendment:

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 8-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Paradas Jose et al. (IDS; WO1995/29250, Published 1995, English Translation provided by Examiner, and referenced hereafter), and further in view of Jin et al. (KR100840602, Published 2008, English Translation provided by Examiner, and referenced hereafter).
With regard to claims 8, 10, 11, 16 and 17, Paradas Jose et al. teach a biomineral material comprising a living structure, where the living structure includes microorganisms in symbiotic association, the microorganisms including calcifying bacteria from the genera Bacillus and Pseudomonas (p. 3, Para. 2; p. 5, (g), Para. 1; p. 10, (g), Para. 1; claim 1, 13); a nutritive substance, the nutritive substance including Knopp liquid, Earle, Hanks solution, Sabouraud medium, or MEM-Eagle medium (p. 3, Para. 11), which is a selective medium allowing subcultures; and a base substrate, the base substrate including granite, basalt, or pumice stone (p. 3, Para. 13-14).  The biomineral material is usable as a cement, and for filling and cementing, and to replace stone (p. 2, Description, Para. 2-3; p. 8, Para. 12), and thus is a mineralizing cement repairing composition.  
Paradas Jose et al. do not teach that the mineralizing cement repairing composition further comprises at least one lactic acid microorganism chosen from the group consisting of the family Aerococcaceae, the family Bifidobacteriaceae, the family Carnobacteriaceae, the family Enterococcaceae, the family Lactobacillaceae, the family Leuconostocaceae, the family Saccharomycetaceae, the family Sporolactobacillaceae, and the family Streptococcaceae; or the percentages of the components in the composition.  
Bacillus, Lactobacillus, and saccharomyces (Abs.).  The use of the mixture of microorganisms not only produces concrete having a water purification function, but also increases the strength and durability of the produced concrete even when using recycled aggregates or waste concrete (p. 3, Para. 1-2).  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Paradas Jose et al. and Jin et al., because both teach a biomaterial composition comprising an aggregate structure, a microorganism mixture including Bacillus that provides for the production of the biomaterial composition, and a nutritive substance.  The use of a mixture of both Lactobacillus, which is a lactic acid microorganism from the family Lactobacillaceae, and Bacillus, which is a calcifying bacteria capable of providing a living structure, is known in the art as taught by Jin et al.  The inclusion of Lactobacillus as taught by Jin et al. in the symbiotic mixture of Paradas Jose et al. would have been expected to predictably improve the composition, because a mixture including Bacillus and Lactobacillus is known to increase the strength and durability of the produced biomaterial composition.  Further, as the lactic acid bacteria cannot be separated from its properties, the Lactobacillus would necessarily accelerate production of mineral matter by the Bacillus, which is calcifying bacteria, and the living structure.  
As noted above, Jin et al. teach that the composition includes 76.6-78.4% aggregates, which include waste concrete and/or crushed stone (Abs.).  While it is not specifically taught by Paradas Jose et al. and Jin et al. that the living structure/Bacillus is present at 25 to 73 wt%, it would have been obvious to one of ordinary skill in the art that the living structure as taught by Paradas Jose et al., which is an aggregate, may be present at 76.6-78.4%, and further optimized Lactobacillus is are present at 0.3- 3% (Abs.).  While it is not specifically taught by Paradas Jose et al. and Jin et al. that the nutritive substance is present at 25 to 70 wt%, and lactic acid bacteria is present at 2 to 50 wt%, it would have been obvious to one of ordinary skill in the art that the amount of the microorganisms present in the mixture, as well as the amount of nutrients necessary for desired growth and proliferation, be optimized according to the desired end product.  Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the amount of each component in the biomaterial composition, including 25 to 73 wt% of a living structure, 2 to 50 wt% of lactic acid bacteria, and 25 to 70 wt% of a nutritive substance, to result in a composition effective for the intended end use, including as a biomaterial composition usable as cement.
With regard to claim 9, Paradas Jose et al. teach that the composition is in an extemporaneous formulation (p. 4, Para. 9).
With regard to claim 12, as the combined composition of Paradas Jose et al. and Jin et al. render obvious all components of the invention as claimed, and as these components cannot be separated from their functions, the mineral matter formed by the lactic acid bacteria would necessarily be present in a porous form, with pores opening outside of the mineral substance in which the living structure and the lactic acid bacteria are present.
claim 13, Paradas Jose et al. teach that the living structure is deactivated (p. 5, second-to-last Para.).  

Response to Arguments

In view of Applicant’s amendments, all previous rejections have been withdrawn.  Therefore, Applicant’s arguments are moot.  However, new rejections have been set forth above. 
	

Conclusion

No claims are allowable. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653